
	
		II
		111th CONGRESS
		1st Session
		S. 132
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein (for
			 herself, Mr. Hatch,
			 Mr. Bayh, Mr.
			 Kerry, Mrs. Murray,
			 Mr. Kyl, Mr.
			 Specter, Mr. Schumer, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase and enhance law enforcement resources
		  committed to investigation and prosecution of violent gangs, to deter and
		  punish violent gang crime, to protect law-abiding citizens and communities from
		  violent criminals, to revise and enhance criminal penalties for violent crimes,
		  to expand and improve gang prevention programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gang Abatement and Prevention Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Title I—New federal criminal laws needed to
				fight violent national, international, regional, and local gangs that affect
				interstate and foreign commerce
				Sec. 101. Revision and extension of
				penalties related to criminal street gang activity.
				Title II—Violent crime reforms to reduce
				gang violence
				Sec. 201. Violent crimes in aid of
				racketeering activity.
				Sec. 202. Murder and other violent crimes
				committed during and in relation to a drug trafficking crime.
				Sec. 203. Expansion of rebuttable
				presumption against release of persons charged with firearms
				offenses.
				Sec. 204. Statute of limitations for
				violent crime.
				Sec. 205. Study of hearsay exception for
				forfeiture by wrongdoing.
				Sec. 206. Possession of firearms by
				dangerous felons.
				Sec. 207. Conforming
				amendment.
				Sec. 208. Amendments relating to violent
				crime.
				Sec. 209. Publicity campaign about new
				criminal penalties.
				Sec. 210. Statute of limitations for
				terrorism offenses.
				Sec. 211. Crimes committed in Indian
				country or exclusive Federal jurisdiction as racketeering
				predicates.
				Sec. 212. Predicate crimes for
				authorization of interception of wire, oral, and electronic
				communications.
				Sec. 213. Clarification of Hobbs
				Act.
				Sec. 214. Interstate tampering with or
				retaliation against a witness, victim, or informant in a State criminal
				proceeding.
				Sec. 215. Amendment of sentencing
				guidelines.
				Title III—Increased federal resources to
				deter and prevent seriously at-risk youth from joining illegal street gangs and
				for other purposes
				Sec. 301. Designation of and assistance
				for high intensity gang activity areas.
				Sec. 302. Gang prevention
				grants.
				Sec. 303. Enhancement of Project Safe
				Neighborhoods initiative to improve enforcement of criminal laws against
				violent gangs.
				Sec. 304. Additional resources needed by
				the Federal Bureau of Investigation to investigate and prosecute violent
				criminal street gangs.
				Sec. 305. Grants to prosecutors and law
				enforcement to combat violent crime.
				Sec. 306. Expansion and reauthorization of
				the mentoring initiative for system involved youth.
				Sec. 307. Demonstration grants to
				encourage creative approaches to gang activity and after-school
				programs.
				Sec. 308. Short-Term State Witness
				Protection Section.
				Sec. 309. Witness protection
				services.
				Sec. 310. Expansion of Federal witness
				relocation and protection program.
				Sec. 311. Family abduction prevention
				grant program.
				Sec. 312. Study on adolescent development
				and sentences in the Federal system.
				Sec. 313. National youth anti-heroin media
				campaign.
				Sec. 314. Training at the national
				advocacy center.
				Title IV—Crime prevention and intervention
				strategies
				Sec. 401. Short title.
				Sec. 402. Purposes.
				Sec. 403. Definitions.
				Sec. 404. National Commission on Public
				Safety Through Crime Prevention.
				Sec. 405. Innovative crime prevention and
				intervention strategy grants.
			
		3.FindingsCongress finds that—
			(1)violent crime and
			 drug trafficking are pervasive problems at the national, State, and local
			 level;
			(2)according to
			 recent Federal Bureau of Investigation, Uniform Crime Reports, violent crime in
			 the United States is on the rise, with a 2.3 percent increase in violent crime
			 in 2005 (the largest increase in the United States in 15 years) and an even
			 larger 3.7 percent jump during the first 6 months of 2006, and the Police
			 Executive Research Forum reports that, among jurisdictions providing
			 information, homicides are up 10.21 percent, robberies are up 12.27 percent,
			 and aggravated assaults with firearms are up 9.98 percent since 2004;
			(3)these disturbing
			 rises in violent crime are attributable in part to the spread of criminal
			 street gangs and the willingness of gang members to commit acts of violence and
			 drug trafficking offenses;
			(4)according to a
			 recent National Drug Threat Assessment, criminal street gangs are responsible
			 for much of the retail distribution of the cocaine, methamphetamine, heroin,
			 and other illegal drugs being distributed in rural and urban communities
			 throughout the United States;
			(5)gangs commit acts
			 of violence or drug offenses for numerous motives, such as membership in or
			 loyalty to the gang, for protecting gang territory, and for profit;
			(6)gang presence and
			 intimidation, and the organized and repetitive nature of the crimes that gangs
			 and gang members commit, has a pernicious effect on the free flow of interstate
			 commercial activities and directly affects the freedom and security of
			 communities plagued by gang activity, diminishing the value of property,
			 inhibiting the desire of national and multinational corporations to transact
			 business in those communities, and in a variety of ways directly and
			 substantially affecting interstate and foreign commerce;
			(7)gangs often
			 recruit and utilize minors to engage in acts of violence and other serious
			 offenses out of a belief that the criminal justice systems are more lenient on
			 juvenile offenders;
			(8)gangs often
			 intimidate and threaten witnesses to prevent successful prosecutions;
			(9)gangs prey upon
			 and incorporate minors into their ranks, exploiting the fact that adolescents
			 have immature decision-making capacity, therefore, gang activity and
			 recruitment can be reduced and deterred through increased vigilance,
			 appropriate criminal penalties, partnerships between Federal and State and
			 local law enforcement, and proactive prevention and intervention efforts,
			 particularly targeted at juveniles and young adults, prior to and even during
			 gang involvement;
			(10)State and local
			 prosecutors and law enforcement officers, in hearings before the Committee on
			 the Judiciary of the Senate and elsewhere, have enlisted the help of Congress
			 in the prevention, investigation, and prosecution of gang crimes and in the
			 protection of witnesses and victims of gang crimes; and
			(11)because State
			 and local prosecutors and law enforcement have the expertise, experience, and
			 connection to the community that is needed to assist in combating gang
			 violence, consultation and coordination between Federal, State, and local law
			 enforcement and collaboration with other community agencies is critical to the
			 successful prosecutions of criminal street gangs and reduction of gang
			 problems.
			INew
			 federal criminal laws needed to fight violent national, international,
			 regional, and local gangs that affect interstate and foreign commerce
			101.Revision and
			 extension of penalties related to criminal street gang activity
				(a)In
			 generalChapter 26 of title 18, United States Code, is amended to
			 read as follows:
					
						26Criminal street
				gangs
							
								Sec.
								521. Definitions.
								522. Criminal street gang
				  prosecutions.
								523. Recruitment of persons to
				  participate in a criminal street gang.
								524. Violent crimes in furtherance of
				  criminal street gangs.
								525. Forfeiture.
							
							521.DefinitionsIn this chapter:
								(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal group, organization, or association of 5 or more individuals—
									(A)each of whom has
				committed at least 1 gang crime; and
									(B)who collectively
				commit 3 or more gang crimes (not less than 1 of which is a serious violent
				felony), in separate criminal episodes (not less than 1 of which occurs after
				the date of enactment of the Gang Abatement and Prevention Act of 2009, and the
				last of which occurs not later than 5 years after the commission of a prior
				gang crime (excluding any time of imprisonment for that individual)).
									(2)Gang
				crimeThe term gang crime means an offense under
				Federal law punishable by imprisonment for more than 1 year, or a felony
				offense under State law that is punishable by a term of imprisonment of 5 years
				or more in any of the following categories:
									(A)A crime that has
				as an element the use, attempted use, or threatened use of physical force
				against the person of another, or is burglary, arson, kidnapping, or
				extortion.
									(B)A crime involving
				obstruction of justice, or tampering with or retaliating against a witness,
				victim, or informant.
									(C)A crime involving
				the manufacturing, importing, distributing, possessing with intent to
				distribute, or otherwise trafficking in a controlled substance or listed
				chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)).
									(D)Any conduct
				punishable under—
										(i)section 844
				(relating to explosive materials);
										(ii)subsection
				(a)(1), (d), (g)(1) (where the underlying conviction is a violent felony or a
				serious drug offense (as those terms are defined in section 924(e)), (g)(2),
				(g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), (g)(11), (i), (j), (k), (n),
				(o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts);
										(iii)subsection (b),
				(c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to
				penalties);
										(iv)section 930
				(relating to possession of firearms and dangerous weapons in Federal
				facilities);
										(v)section 931
				(relating to purchase, ownership, or possession of body armor by violent
				felons);
										(vi)sections 1028
				and 1029 (relating to fraud, identity theft, and related activity in connection
				with identification documents or access devices);
										(vii)section 1084
				(relating to transmission of wagering information);
										(viii)section 1952
				(relating to interstate and foreign travel or transportation in aid of
				racketeering enterprises);
										(ix)section 1956
				(relating to the laundering of monetary instruments);
										(x)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity); or
										(xi)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property).
										(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of aliens for
				immoral purposes) of the Immigration and
				Nationality Act (8 U.S.C. 1324, 1327, and 1328).
									(F)Any crime
				involving aggravated sexual abuse, sexual assault, pimping or pandering
				involving prostitution, sexual exploitation of children (including sections
				2251, 2251A, 2252 and 2260), peonage, slavery, or trafficking in persons
				(including sections 1581 through 1592) and sections 2421 through 2427 (relating
				to transport for illegal sexual activity).
									(3)MinorThe
				term minor means an individual who is less than 18 years of
				age.
								(4)Serious violent
				felonyThe term serious violent felony has the
				meaning given that term in section 3559.
								(5)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
								522.Criminal
				street gang prosecutions
								(a)Street gang
				crimeIt shall be unlawful for any person to knowingly commit, or
				conspire, threaten, or attempt to commit, a gang crime for the purpose of
				furthering the activities of a criminal street gang, or gaining entrance to or
				maintaining or increasing position in a criminal street gang, if the activities
				of that criminal street gang occur in or affect interstate or foreign
				commerce.
								(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title and—
									(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, imprisonment for any term of years or for life;
									(2)for any other
				serious violent felony, by imprisonment for not more than 30 years;
									(3)for any crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
									(4)for any other
				offense, by imprisonment for not more than 10 years.
									523.Recruitment of
				persons to participate in a criminal street gang
								(a)Prohibited
				actsIt shall be unlawful to knowingly recruit, employ, solicit,
				induce, command, coerce, or cause another person to be or remain as a member of
				a criminal street gang, or attempt or conspire to do so, with the intent to
				cause that person to participate in a gang crime, if the defendant travels in
				interstate or foreign commerce in the course of the offense, or if the
				activities of that criminal street gang are in or affect interstate or foreign
				commerce.
								(b)PenaltiesWhoever
				violates subsection (a) shall—
									(1)if the person
				recruited, employed, solicited, induced, commanded, coerced, or caused to
				participate or remain in a criminal street gang is a minor—
										(A)be fined under
				this title, imprisoned not more than 10 years, or both; and
										(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the minor until the person attains the age of 18 years;
										(2)if the person who
				recruits, employs, solicits, induces, commands, coerces, or causes the
				participation or remaining in a criminal street gang is incarcerated at the
				time the offense takes place, be fined under this title, imprisoned not more
				than 10 years, or both; and
									(3)in any other
				case, be fined under this title, imprisoned not more than 5 years, or
				both.
									(c)Consecutive
				nature of penaltiesAny term of imprisonment imposed under
				subsection (b)(2) shall be consecutive to any term imposed for any other
				offense.
								524.Violent crimes
				in furtherance of criminal street gangs
								(a)In
				generalIt shall be unlawful for any person, for the purpose of
				gaining entrance to or maintaining or increasing position in, or in furtherance
				of, or in association with, a criminal street gang, or as consideration for
				anything of pecuniary value to or from a criminal street gang, to knowingly
				commit or threaten to commit against any individual a crime of violence that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or attempt or conspire to do so, if the activities of the
				criminal street gang occur in or affect interstate or foreign commerce.
								(b)PenaltyAny
				person who violates subsection (a) shall be punished by a fine under this title
				and—
									(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, by imprisonment for any term of years or for life;
									(2)for a serious
				violent felony other than one described in paragraph (1), by imprisonment for
				not more than 30 years; and
									(3)in any other
				case, by imprisonment for not more than 20 years.
									525.Forfeiture
								(a)Criminal
				forfeitureA person who is convicted of a violation of this
				chapter shall forfeit to the United States—
									(1)any property
				used, or intended to be used, in any manner or part, to commit, or to
				facilitate the commission of, the violation; and
									(2)any property
				constituting, or derived from, any proceeds obtained, directly or indirectly,
				as a result of the violation.
									(b)Procedures
				applicablePursuant to section 2461(c) of title 28, the
				provisions of section 413 of the Controlled
				Substances Act (21 U.S.C. 853), except subsections (a) and (d) of
				that section, shall apply to the criminal forfeiture of property under this
				section.
								.
				(b)Amendment
			 relating to priority of forfeiture over orders for
			 restitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or and inserting
			 chapter 26, chapter 46, or.
				(c)Money
			 launderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 522 (relating to criminal street gang
			 prosecutions), 523 (relating to recruitment of persons to participate in a
			 criminal street gang), and 524 (relating to violent crimes in furtherance of
			 criminal street gangs) before , section 541.
				(d)Amendment of
			 special sentencing provision prohibiting prisoner
			 communicationsSection 3582(d) of title 18, United States Code,
			 is amended—
					(1)by inserting
			 chapter 26 (criminal street gangs), before chapter
			 95; and
					(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
					IIViolent crime
			 reforms to reduce gang violence
			201.Violent crimes
			 in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by inserting
			 or in furtherance or in aid of an enterprise engaged in racketeering
			 activity, before murders,; and
					(B)by inserting
			 engages in conduct that would violate section 2241 if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, before maims,;
					(2)in paragraph (1),
			 by inserting conduct that would violate section 2241 if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, or maiming, after kidnapping,;
				(3)in paragraph (2),
			 by striking maiming and inserting assault resulting in
			 serious bodily injury;
				(4)in paragraph (3),
			 by striking or assault resulting in serious bodily
			 injury;
				(5)in paragraph
			 (4)—
					(A)by striking
			 five years and inserting 10 years; and
					(B)by adding
			 and at the end; and
					(6)by striking
			 paragraphs (5) and (6) and inserting the following:
					
						(5)for attempting or
				conspiring to commit any offense under this section, by the same penalties
				(other than the death penalty) as those prescribed for the offense, the
				commission of which was the object of the attempt or
				conspiracy.
						.
				202.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
				(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
					
						424.Murder and
				other violent crimes committed during and in relation to a drug trafficking
				crime
							(a)In
				generalWhoever, during and in relation to any drug trafficking
				crime, knowingly commits any crime of violence against any individual that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or threatens, attempts or conspires to do so, shall be
				punished by a fine under title 18, United States Code, and—
								(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, by imprisonment for any term of years or for life;
								(2)for a serious
				violent felony (as defined in section 3559 of title 18, United States Code)
				other than one described in paragraph (1) by imprisonment for not more than 30
				years;
								(3)for a crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
								(4)in any other case
				by imprisonment for not more than 10 years.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsIn
				this section—
								(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 Comprehensive Drug Abuse Prevention and
			 Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by
			 inserting after the item relating to section 423, the following:
					
						
							Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
						
						.
				203.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3),
			 by inserting after that the person committed the following:
			 an offense under subsection (g)(1) (where the underlying conviction is a
			 drug trafficking crime or crime of violence (as those terms are defined in
			 section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), or
			 (g)(11) of section 922,.
			204.Statute of
			 limitations for violent crime
				(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						3299A.Violent
				crime offensesNo person shall
				be prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 10 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							3299A. Violent crime
				offenses.
						
						.
				205.Study of
			 hearsay exception for forfeiture by wrongdoingThe Judicial Conference of the United States
			 shall study the necessity and desirability of amending section 804(b) of the
			 Federal Rules of Evidence to permit the introduction of statements against a
			 party by a witness who has been made unavailable where it is reasonably
			 foreseeable by that party that wrongdoing would make the declarant
			 unavailable.
			206.Possession of
			 firearms by dangerous felons
				(a)In
			 generalSection 924(e) of title 18, United States Code, is
			 amended by striking paragraph (1) and inserting the following:
					
						(1)In the case of a person who violates
				section 922(g) of this title and has previously been convicted by any court
				referred to in section 922(g)(1) of a violent felony or a serious drug offense
				shall—
							(A)in the case of 1 such prior
				conviction, where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction, be imprisoned for not more than 15 years,
				fined under this title, or both;
							(B)in the case of 2 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of the date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for not more than 20 years, fined under
				this title, or both; and
							(C)in the case of 3 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for any term of years not less than 15
				years or for life and fined under this title, and notwithstanding any other
				provision of law, the court shall not suspend the sentence of, or grant a
				probationary sentence to, such person with respect to the conviction under
				section
				922(g).
							.
				(b)Amendment to
			 sentencing guidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of that title 18, as
			 amended by subsection (a).
				207.Conforming
			 amendmentThe matter preceding
			 paragraph (1) in section 922(d) of title 18, United States Code, is amended by
			 inserting , transfer, after sell.
			208.Amendments
			 relating to violent crime
				(a)CarjackingSection
			 2119 of title 18, United States Code, is amended—
					(1)in the matter
			 preceding paragraph (1), by striking , with the intent and all
			 that follows through to do so, shall and inserting
			 knowingly takes a motor vehicle that has been transported, shipped, or
			 received in interstate or foreign commerce from the person of another by force
			 and violence or by intimidation, causing a reasonable apprehension of fear of
			 death or serious bodily injury in an individual, or attempts or conspires to do
			 so, shall;
					(2)in paragraph (1),
			 by striking 15 years and inserting 20
			 years;
					(3)in paragraph (2),
			 by striking or imprisoned not more than 25 years, or both and
			 inserting and imprisoned for any term of years or for life;
			 and
					(4)in paragraph (3),
			 by inserting the person takes or attempts to take the motor vehicle in
			 violation of this section with intent to cause death or cause serious bodily
			 injury, and before death results.
					(b)Clarification
			 and strengthening of prohibition on illegal gun transfers To commit drug
			 trafficking crime or crime of violenceSection 924(h) of title
			 18, United States Code, is amended to read as follows:
					
						(h)Whoever knowingly
				transfers a firearm that has moved in or that otherwise affects interstate or
				foreign commerce, knowing that the firearm will be used to commit, or possessed
				in furtherance of, a crime of violence (as defined in subsection (c)(3)) or
				drug trafficking crime (as defined in subsection (c)(2)) shall be fined under
				this title and imprisoned not more than 20
				years.
						.
				(c)Amendment of
			 special sentencing provision relating to limitations on criminal
			 associationSection 3582(d) of title 18, United States Code, is
			 amended—
					(1)by inserting
			 chapter 26 of this title (criminal street gang prosecutions) or
			 in after felony set forth in; and
					(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
					(d)Conspiracy
			 penaltySection 371 of title 18, United States Code, is amended
			 by striking five years, or both. and inserting 10 years
			 (unless the maximum penalty for the crime that served as the object of the
			 conspiracy has a maximum penalty of imprisonment of less than 10 years, in
			 which case the maximum penalty under this section shall be the penalty for such
			 crime), or both. This paragraph does not supersede any other penalty
			 specifically set forth for a conspiracy offense..
				209.Publicity
			 campaign about new criminal penaltiesThe Attorney General is authorized to
			 conduct media campaigns in any area designated as a high intensity gang
			 activity area under section 301 and any area with existing and emerging
			 problems with gangs, as needed, to educate individuals in that area about the
			 changes in criminal penalties made by this Act, and shall report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives the amount of expenditures and all other aspects
			 of the media campaign.
			210.Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18, United States
			 Code, is amended—
				(1)in the subsection
			 heading, by striking Eight-Year and inserting
			 Ten-Year;
			 and
				(2)in the first
			 sentence, by striking 8 years and inserting 10
			 years.
				211.Crimes
			 committed in indian country or exclusive federal jurisdiction as racketeering
			 predicatesSection 1961(1)(A)
			 of title 18, United States Code, is amended by inserting , or would have
			 been so chargeable if the act or threat (other than gambling) had not been
			 committed in Indian country (as defined in section 1151) or in any other area
			 of exclusive Federal jurisdiction, after chargeable under State
			 law.
			212.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
				(1)by striking
			 or and the end of paragraph (r);
				(2)by redesignating
			 paragraph (s) as paragraph (u); and
				(3)by inserting
			 after paragraph (r) the following:
					
						(s)any violation of section 424 of the
				Controlled Substances Act (relating to
				murder and other violent crimes in furtherance of a drug trafficking
				crime);
						(t)any violation of section 522, 523, or
				524 (relating to criminal street gangs);
				or
						.
				213.Clarification
			 of Hobbs ActSection 1951(b)
			 of title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by means of actual or threatened force,; and
				(2)in paragraph (2),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by wrongful use of actual or threatened force,.
				214.Interstate
			 tampering with or retaliation against a witness, victim, or informant in a
			 state criminal proceeding
				(a)In
			 generalChapter 73 of title 18, United States Code, is amended by
			 inserting after section 1513 the following:
					
						1513A.Interstate
				tampering with or retaliation against a witness, victim, or informant in a
				state criminal proceeding
							(a)In
				generalIt shall be unlawful for any person—
								(1)to travel in
				interstate or foreign commerce, or to use the mail or any facility in
				interstate or foreign commerce, or to employ, use, command, counsel, persuade,
				induce, entice, or coerce any individual to do the same, with the intent
				to—
									(A)use or threaten
				to use any physical force against any witness, informant, victim, or other
				participant in a State criminal proceeding in an effort to influence or prevent
				participation in such proceeding, or to retaliate against such individual for
				participating in such proceeding; or
									(B)threaten,
				influence, or prevent from testifying any actual or prospective witness in a
				State criminal proceeding; or
									(2)to attempt or
				conspire to commit an offense under subparagraph (A) or (B) of paragraph
				(1).
								(b)Penalties
								(1)Use of
				forceAny person who violates subsection (a)(1)(A) by use of
				force—
									(A)shall be fined
				under this title, imprisoned not more than 20 years, or both; and
									(B)if death,
				kidnapping, or serious bodily injury results, shall be fined under this title,
				imprisoned for any term of years or for life, or both.
									(2)Other
				violationsAny person who violates subsection (a)(1)(A) by
				threatened use of force or violates paragraph (1)(B) or (2) of subsection (a)
				shall be fined under this title, imprisoned not more than 10 years, or
				both.
								(c)VenueA
				prosecution under this section may be brought in the district in which the
				official proceeding (whether or not pending, about to be instituted or was
				completed) was intended to be affected or was completed, or in which the
				conduct constituting the alleged offense
				occurred.
							.
				(b)Conforming
			 amendmentSection 1512 is amended, in the section heading, by
			 adding at the end the following: in a Federal proceeding.
				(c)Chapter
			 analysisThe table of sections for chapter 73 of title 18, United
			 States Code, is amended—
					(1)by striking the
			 item relating to section 1512 and inserting the following:
						
							
								1512. Tampering with a witness, victim, or
				an informant in a Federal
				proceeding.
							
							;
					and
					(2)by inserting
			 after the item relating to section 1513 the following:
						
							
								1513A. Interstate tampering with or
				retaliation against a witness, victim, or informant in a State criminal
				proceeding.
							
							.
					215.Amendment of
			 sentencing guidelines
				(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend its guidelines
			 and policy statements to conform with this title and the amendments made by
			 this title.
				(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
					(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses under this title and the amendments made by this
			 title;
					(2)consider the
			 extent to which the guidelines and policy statements adequately address—
						(A)whether the
			 guidelines offense levels and enhancements—
							(i)are
			 sufficient to deter and punish such offenses; and
							(ii)are adequate in
			 view of the statutory increases in penalties contained in this title and the
			 amendments made by this title; and
							(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase penalties for the offenses set forth in this
			 title and the amendments made by this title;
						(3)ensure that
			 specific offense characteristics are added to increase the guideline
			 range—
						(A)by at least 2
			 offense levels, if a criminal defendant committing a gang crime or gang
			 recruiting offense was an alien who was present in the United States in
			 violation of section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325
			 and 1326) at the time the offense was committed; and
						(B)by at least 4
			 offense levels, if such defendant had also previously been ordered removed or
			 deported under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) on the grounds of having committed a
			 crime;
						(4)determine under
			 what circumstances a sentence of imprisonment imposed under this title or the
			 amendments made by this title shall run consecutively to any other sentence of
			 imprisonment imposed for any other crime, except that the Commission shall
			 ensure that a sentence of imprisonment imposed under section 424 of the
			 Controlled Substances Act (21 U.S.C.
			 841 et seq.), as added by this Act, shall run consecutively, to an extent that
			 the Sentencing Commission determines appropriate, to the sentence imposed for
			 the underlying drug trafficking offense;
					(5)account for any
			 aggravating or mitigating circumstances that might justify exceptions to the
			 generally applicable sentencing ranges;
					(6)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines, and
			 statutes;
					(7)make any
			 necessary and conforming changes to the sentencing guidelines and policy
			 statements; and
					(8)ensure that the
			 guidelines adequately meet the purposes of sentencing set forth in section
			 3553(a)(2) of title 18, United States Code.
					IIIIncreased
			 federal resources to deter and prevent seriously at-risk youth from joining
			 illegal street gangs and for other purposes
			301.Designation of
			 and assistance for high intensity gang activity areas
				(a)DefinitionsIn
			 this section:
					(1)GovernorThe
			 term Governor means a Governor of a State, the Mayor of the
			 District of Columbia, the tribal leader of an Indian tribe, or the chief
			 executive of a Commonwealth, territory, or possession of the United
			 States.
					(2)High intensity
			 gang activity areaThe term high intensity gang activity
			 area or HIGAA means an area within 1 or more States or
			 Indian country that is designated as a high intensity gang activity area under
			 subsection (b)(1).
					(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(e)).
					(5)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
					(6)Tribal
			 leaderThe term tribal leader means the chief
			 executive officer representing the governing body of an Indian tribe.
					(b)High intensity
			 gang activity areas
					(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity gang activity areas, specific areas that are
			 located within 1 or more States, which may consist of 1 or more municipalities,
			 counties, or other jurisdictions as appropriate.
					(2)AssistanceIn
			 order to provide Federal assistance to high intensity gang activity areas, the
			 Attorney General shall—
						(A)establish local
			 collaborative working groups, which shall include—
							(i)criminal street
			 gang enforcement teams, consisting of Federal, State, tribal, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity gang activity area;
							(ii)educational,
			 community, and faith leaders in the area;
							(iii)service
			 providers in the community, including those experienced at reaching youth and
			 adults who have been involved in violence and violent gangs or groups, to
			 provide gang-involved or seriously at-risk youth with positive alternatives to
			 gangs and other violent groups and to address the needs of those who leave
			 gangs and other violent groups, and those reentering society from prison;
			 and
							(iv)evaluation teams
			 to research and collect information, assess data, recommend adjustments, and
			 generally assure the accountability and effectiveness of program
			 implementation;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
						(C)direct the
			 reassignment or detailing of representatives from—
							(i)the
			 Department of Justice;
							(ii)the Department
			 of Education;
							(iii)the Department
			 of Labor;
							(iv)the Department
			 of Health and Human Services;
							(v)the
			 Department of Housing and Urban Development; and
							(vi)any other
			 Federal department or agency (subject to the approval of the head of that
			 department or agency, in the case of a department or agency other than the
			 Department of Justice) to each high intensity gang activity area to identify
			 and coordinate efforts to access Federal programs and resources available to
			 provide gang prevention, intervention, and reentry assistance;
							(D)prioritize and
			 administer the Federal program and resource requests made by the local
			 collaborative working group established under subparagraph (A) for each high
			 intensity gang activity area;
						(E)provide all
			 necessary funding for the operation of each local collaborative working group
			 in each high intensity gang activity area; and
						(F)provide all
			 necessary funding for national and regional meetings of local collaborative
			 working groups, criminal street gang enforcement teams, and educational,
			 community, social service, faith-based, and all other related organizations, as
			 needed, to ensure effective operation of such teams through the sharing of
			 intelligence and best practices and for any other related purpose.
						(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A)(i) shall consist of agents and officers, where feasible,
			 from—
						(A)the Federal
			 Bureau of Investigation;
						(B)the Drug
			 Enforcement Administration;
						(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
						(D)the United States
			 Marshals Service;
						(E)the Department of
			 Homeland Security;
						(F)the Department of
			 Housing and Urban Development;
						(G)State, local,
			 and, where appropriate, tribal law enforcement;
						(H)Federal, State,
			 and local prosecutors; and
						(I)the Bureau of
			 Indian Affairs, Office of Law Enforcement Services, where appropriate.
						(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity gang activity area under this section, the Attorney General shall
			 consider—
						(A)the current and
			 predicted levels of gang crime activity in the area;
						(B)the extent to
			 which qualitative and quantitative data indicate that violent crime in the area
			 is related to criminal street gang activity, such as murder, robbery, assaults,
			 carjacking, arson, kidnapping, extortion, drug trafficking, and other criminal
			 activity;
						(C)the extent to
			 which State, local, and, where appropriate, tribal law enforcement agencies,
			 schools, community groups, social service agencies, job agencies, faith-based
			 organizations, and other organizations have committed resources to—
							(i)respond to the
			 gang crime problem; and
							(ii)participate in a
			 gang enforcement team;
							(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
						(E)any other
			 criteria that the Attorney General considers to be appropriate.
						(5)Relation to
			 hidtasIf the Attorney General establishes a high intensity gang
			 activity area that substantially overlaps geographically with any existing high
			 intensity drug trafficking area (in this section referred to as a
			 HIDTA), the Attorney General shall direct the local
			 collaborative working group for that high intensity gang activity area to enter
			 into an agreement with the Executive Board for that HIDTA, providing
			 that—
						(A)the Executive
			 Board of that HIDTA shall establish a separate high intensity gang activity
			 area law enforcement steering committee, and select (with a preference for
			 Federal, State, and local law enforcement agencies that are within the
			 geographic area of that high intensity gang activity area) the members of that
			 committee, subject to the concurrence of the Attorney General;
						(B)the high
			 intensity gang activity area law enforcement steering committee established
			 under subparagraph (A) shall administer the funds provided under subsection
			 (g)(1) for the criminal street gang enforcement team, after consulting with,
			 and consistent with the goals and strategies established by, that local
			 collaborative working group;
						(C)the high
			 intensity gang activity area law enforcement steering committee established
			 under subparagraph (A) shall select, from Federal, State, and local law
			 enforcement agencies within the geographic area of that high intensity gang
			 activity area, the members of the Criminal Street Gang Enforcement Team, in
			 accordance with paragraph (3); and
						(D)the Criminal
			 Street Gang Enforcement Team of that high intensity gang activity area, and its
			 law enforcement steering committee, may, with approval of the Executive Board
			 of the HIDTA with which it substantially overlaps, utilize the
			 intelligence-sharing, administrative, and other resources of that HIDTA.
						(c)Reporting
			 requirements
					(1)In
			 generalNot later than December 1 of each year, the Attorney
			 General shall submit a report to the appropriate committees of Congress and the
			 Director of the Office of Management and Budget and the Domestic Policy Council
			 that describes, for each designated high intensity gang activity area—
						(A)the specific
			 long-term and short-term goals and objectives;
						(B)the measurements
			 used to evaluate the performance of the high intensity gang activity area in
			 achieving the long-term and short-term goals;
						(C)the age,
			 composition, and membership of gangs;
						(D)the number and
			 nature of crimes committed by gangs and gang members;
						(E)the definition of
			 the term gang used to compile that report; and
						(F)the programmatic
			 outcomes and funding need of the high intensity gang area, including—
							(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
							(ii)an
			 analysis of whether Federal resources distributed meet the needs of the high
			 intensity gang activity area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
							(2)Appropriate
			 committeesIn this subsection, the term appropriate
			 committees of Congress means—
						(A)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
						(B)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
						(d)Additional
			 assistant united states attorneysThe Attorney General is
			 authorized to hire 94 additional Assistant United States attorneys, and
			 nonattorney coordinators and paralegals as necessary, to carry out the
			 provisions of this section.
				(e)Additional
			 defense counselIn each of the fiscal years 2009 through 2013,
			 the Director of the Administrative Office of the United States Courts is
			 authorized to hire 71 additional attorneys, nonattorney coordinators, and
			 investigators, as necessary, in Federal Defender Programs and Federal Community
			 Defender Organizations, and to make additional payments as necessary to retain
			 appointed counsel under section 3006A of title 18, United States Code, to
			 adequately respond to any increased or expanded caseloads that may occur as a
			 result of this Act or the amendments made by this Act. Funding under this
			 subsection shall not exceed the funding levels under subsection (d).
				(f)National gang
			 research, evaluation, and policy institute
					(1)In
			 generalThe Office of Justice Programs of the Department of
			 Justice, after consulting with relevant law enforcement officials,
			 practitioners and researchers, shall establish a National Gang Research,
			 Evaluation, and Policy Institute (in this subsection referred to as the
			 Institute).
					(2)ActivitiesThe
			 Institute shall—
						(A)promote and
			 facilitate the implementation of data-driven, effective gang violence
			 suppression, prevention, intervention, and reentry models, such as the
			 Operation Ceasefire model, the Strategic Public Health Approach, the Gang
			 Reduction Program, or any other promising municipally driven, comprehensive
			 community-wide strategy that is demonstrated to be effective in reducing gang
			 violence;
						(B)assist
			 jurisdictions by conducting timely research on effective models and designing
			 and promoting implementation of effective local strategies, including programs
			 that have objectives and data on how they reduce gang violence (including
			 shootings and killings), using prevention, outreach, and community approaches,
			 and that demonstrate the efficacy of these approaches; and
						(C)provide and
			 contract for technical assistance as needed in support of its mission.
						(3)National
			 conferenceNot later than 90 days after the date of its
			 formation, the Institute shall design and conduct a national conference to
			 reduce and prevent gang violence, and to teach and promote gang violence
			 prevention, intervention, and reentry strategies. The conference shall be
			 attended by appropriate representatives from criminal street gang enforcement
			 teams, and local collaborative working groups, including representatives of
			 educational, community, religious, and social service organizations, and gang
			 program and policy research evaluators.
					(4)National
			 demonstration sitesNot later than 120 days after the date of its
			 formation, the Institute shall select appropriate HIGAA areas to serve as
			 primary national demonstration sites, based on the nature, concentration, and
			 distribution of various gang types, the jurisdiction's established capacity to
			 integrate prevention, intervention, re-entry and enforcement efforts, and the
			 range of particular gang-related issues. After establishing primary national
			 demonstration sites, the Institute shall establish such other secondary sites,
			 to be linked to and receive evaluation, research, and technical assistance
			 through the primary sites, as it may determine appropriate.
					(5)Dissemination
			 of informationNot later than 180 days after the date of its
			 formation, the Institute shall develop and begin dissemination of information
			 about methods to effectively reduce and prevent gang violence, including
			 guides, research and assessment models, case studies, evaluations, and best
			 practices. The Institute shall also create a website, designed to support the
			 implementation of successful gang violence prevention models, and disseminate
			 appropriate information to assist jurisdictions in reducing gang
			 violence.
					(6)Gang
			 intervention academiesNot later than 6 months after the date of
			 its formation, the Institute shall, either directly or through contracts with
			 qualified nonprofit organizations, establish not less than 1 training academy,
			 located in a high intensity gang activity area, to promote effective gang
			 intervention and community policing. The purposes of an academy established
			 under this paragraph shall be to increase professionalism of gang intervention
			 workers, improve officer training for working with gang intervention workers,
			 create best practices for independent cooperation between officers and
			 intervention workers, and develop training for community policing.
					(7)SupportThe
			 Institute shall obtain initial and continuing support from experienced
			 researchers and practitioners, as it determines necessary, to test and assist
			 in implementing its strategies nationally, regionally, and locally.
					(8)Research
			 agendaThe Institute shall establish and implement a core
			 research agenda designed to address areas of particular challenge,
			 including—
						(A)how best to apply
			 and continue to test the models described in paragraph (2) in particularly
			 large jurisdictions;
						(B)how to foster and
			 maximize the continuing impact of community moral voices in this
			 context;
						(C)how to ensure the
			 long-term sustainability of reduced violent crime levels once initial levels of
			 enthusiasm may subside; and
						(D)how to apply
			 existing intervention frameworks to emerging local, regional, national, or
			 international gang problems, such as the emergence of the gang known as
			 MS–13.
						(9)EvaluationThe
			 National Institute of Justice shall evaluate, on a continuing basis,
			 comprehensive gang violence prevention, intervention, suppression, and reentry
			 strategies supported by the Institute, and shall report the results of these
			 evaluations by no later than October 1 each year to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives.
					(10)FundsThe
			 Attorney General shall use not less than 3 percent, and not more than 5
			 percent, of the amounts made available under this section to establish and
			 operate the Institute.
					(g)Use of
			 fundsOf amounts made available to a local collaborative working
			 group under this section for each fiscal year that are remaining after the
			 costs of hiring a full time coordinator for the local collaborative
			 effort—
					(1)50 percent shall
			 be used for the operation of criminal street gang enforcement teams; and
					(2)50 percent shall
			 be used—
						(A)to provide
			 at-risk youth with positive alternatives to gangs and other violent groups and
			 to address the needs of those who leave gangs and other violent groups
			 through—
							(i)service providers
			 in the community, including schools and school districts; and
							(ii)faith leaders
			 and other individuals experienced at reaching youth who have been involved in
			 violence and violent gangs or groups;
							(B)for the
			 establishment and operation of the National Gang Research, Evaluation, and
			 Policy Institute; and
						(C)to support and
			 provide technical assistance to research in criminal justice, social services,
			 and community gang violence prevention collaborations.
						(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $75,000,000 for each of fiscal years 2009 through 2013.
			 Any funds made available under this subsection shall remain available until
			 expended.
				302.Gang
			 prevention grants
				(a)Authority To
			 make grantsThe Office of Justice Programs of the Department of
			 Justice may make grants, in accordance with such regulations as the Attorney
			 General may prescribe, to States, units of local government, tribal
			 governments, and qualified private entities, to develop community-based
			 programs that provide crime prevention, research, and intervention services
			 that are designed for gang members and at-risk youth.
				(b)Use of grant
			 amountsA grant under this section may be used (including through
			 subgrants) for—
					(1)preventing
			 initial gang recruitment and involvement among younger teenagers;
					(2)reducing gang
			 involvement through nonviolent and constructive activities, such as community
			 service programs, development of nonviolent conflict resolution skills,
			 employment and legal assistance, family counseling, and other safe,
			 community-based alternatives for high-risk youth;
					(3)developing
			 in-school and after-school gang safety, control, education, and resistance
			 procedures and programs;
					(4)identifying and
			 addressing early childhood risk factors for gang involvement, including parent
			 training and childhood skills development;
					(5)identifying and
			 fostering protective factors that buffer children and adolescents from gang
			 involvement;
					(6)developing and
			 identifying investigative programs designed to deter gang recruitment,
			 involvement, and activities through effective intelligence gathering;
					(7)developing
			 programs and youth centers for first-time nonviolent offenders facing
			 alternative penalties, such as mandated participation in community service,
			 restitution, counseling, and education and prevention programs;
					(8)implementing
			 regional, multidisciplinary approaches to combat gang violence though
			 coordinated programs for prevention and intervention (including street outreach
			 programs and other peacemaking activities) or coordinated law enforcement
			 activities (including regional gang task forces and regional crime mapping
			 strategies that enhance focused prosecutions and reintegration strategies for
			 offender reentry); or
					(9)identifying
			 at-risk and high-risk students through home visits organized through joint
			 collaborations between law enforcement, faith-based organizations, schools, and
			 social workers.
					(c)Grant
			 requirements
					(1)MaximumThe
			 amount of a grant under this section may not exceed $1,000,000.
					(2)Consultation
			 and cooperationEach recipient of a grant under this section
			 shall have in effect on the date of the application by that entity agreements
			 to consult and cooperate with local, State, or Federal law enforcement and
			 participate, as appropriate, in coordinated efforts to reduce gang activity and
			 violence.
					(d)Annual
			 reportEach recipient of a grant under this section shall submit
			 to the Attorney General, for each year in which funds from a grant received
			 under this section are expended, a report containing—
					(1)a summary of the
			 activities carried out with grant funds during that year;
					(2)an assessment of
			 the effectiveness of the crime prevention, research, and intervention
			 activities of the recipient, based on data collected by the grant
			 recipient;
					(3)a strategic plan
			 for the year following the year described in paragraph (1);
					(4)evidence of
			 consultation and cooperation with local, State, or Federal law enforcement or,
			 if the grant recipient is a government entity, evidence of consultation with an
			 organization engaged in any activity described in subsection (b); and
					(5)such other
			 information as the Attorney General may require.
					(e)DefinitionIn
			 this section, the term units of local government includes sheriffs
			 departments, police departments, and local prosecutor offices.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 grants under this section $35,000,000 for each of the fiscal years 2009 through
			 2013.
				303.Enhancement of
			 project safe neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
				(a)In
			 generalWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
					(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district; and
					(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies.
					(b)Additional
			 staff for project safe neighborhoods
					(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
					(2)EnforcementThe
			 Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 agents for, and otherwise expend additional resources in support of, the
			 Project Safe Neighborhoods/Firearms Violence Reduction program.
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of fiscal years 2009 through 2013 to carry out this
			 section. Any funds made available under this paragraph shall remain available
			 until expended.
					304.Additional
			 resources needed by the federal bureau of investigation to investigate and
			 prosecute violent criminal street gangs
				(a)Expansion of
			 safe streets programThe Attorney General is authorized to expand
			 the Safe Streets Program of the Federal Bureau of Investigation for the purpose
			 of supporting criminal street gang enforcement teams.
				(b)National Gang
			 Activity Database
					(1)In
			 generalThe Attorney General shall establish a National Gang
			 Activity Database to be housed at and administered by the Department of
			 Justice.
					(2)DescriptionThe
			 database required by paragraph (1) shall—
						(A)be designed to
			 disseminate gang information to law enforcement agencies throughout the country
			 and, subject to appropriate controls, to disseminate aggregate statistical
			 information to other members of the criminal justice system, community leaders,
			 academics, and the public;
						(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving and reducing
			 gang-related crimes;
						(C)operate in a
			 manner that enables law enforcement agencies to—
							(i)identify gang
			 members involved in crimes;
							(ii)track the
			 movement of gangs and members throughout the region;
							(iii)coordinate law
			 enforcement response to gang violence;
							(iv)enhance officer
			 safety;
							(v)provide
			 realistic, up-to-date figures and statistical data on gang crime and
			 violence;
							(vi)forecast trends
			 and respond accordingly; and
							(vii)more easily
			 solve crimes and prevent violence; and
							(D)be subject to
			 guidelines, issued by the Attorney General, specifying the criteria for adding
			 information to the database, the appropriate period for retention of such
			 information, and a process for removing individuals from the database, and
			 prohibiting disseminating gang information to any entity that is not a law
			 enforcement agency, except aggregate statistical information where
			 appropriate.
						(3)Use of riss
			 secure intranetFrom amounts made available to carry out this
			 section, the Attorney General shall provide the Regional Information Sharing
			 Systems such sums as are necessary to use the secure intranet known as RISSNET
			 to electronically connect existing gang information systems (including the
			 RISSGang National Gang Database) with the National Gang Activity Database,
			 thereby facilitating the automated information exchange of existing gang data
			 by all connected systems without the need for additional databases or data
			 replication.
					(c)Authorization
			 of appropriations
					(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $10,000,000 for each of
			 fiscal years 2009 through 2013 to carry out this section.
					(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
					305.Grants to
			 prosecutors and law enforcement to combat violent crime
				(a)In
			 generalSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(5)to hire
				additional prosecutors to—
								(A)allow more cases
				to be prosecuted; and
								(B)reduce backlogs;
				and
								(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
							.
					(b)Authorization
			 of appropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2009
				through 2013 to carry out this
				subtitle.
						.
				306.Expansion and
			 reauthorization of the mentoring initiative for system involved youth
				(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5665(a)) is amended by adding at
			 the end the following: The Administrator shall expand the number of
			 sites receiving such grants from 4 to 12..
				(b)Authorization
			 of programSection 299(c) of the Juvenile Justice and Delinquency Prevention Act of
			 1974 (42 U.S.C. 5671(c)) is amended—
					(1)by striking
			 There are authorized and inserting the following:
						
							(1)In
				generalThere are
				authorized
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Authorization
				of appropriations for mentoring initiativeThere are authorized
				to be appropriated to carry out the Mentoring Initiative for System Involved
				Youth Program under part E $4,800,000 for each of fiscal years 2009 through
				2013.
							.
					307.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
				(a)In
			 generalThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in carrying out projects involving innovative
			 approaches to combat gang activity.
				(b)Certain
			 approachesApproaches under subsection (a) may include the
			 following:
					(1)Encouraging
			 teen-driven approaches to gang activity prevention.
					(2)Educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children.
					(3)Teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs.
					(4)Facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
					(c)Matching
			 funds
					(1)In
			 generalThe Attorney General may make a grant under this section
			 only if the entity receiving the grant agrees to make available (directly or
			 through donations from public or private entities) non-Federal contributions
			 toward the cost of activities to be performed with that grant in an amount that
			 is not less than 25 percent of such costs.
					(2)Determination
			 of amount contributedNon-Federal contributions required under
			 paragraph (1) may be in cash or in kind, fairly evaluated, including
			 facilities, equipment, or services. Amounts provided by the Federal Government,
			 or services assisted or subsidized to any significant extent by the Federal
			 Government, may not be included in determining the amount of such non-Federal
			 contributions.
					(d)Evaluation of
			 projects
					(1)In
			 generalThe Attorney General shall establish criteria for the
			 evaluation of projects involving innovative approaches under subsection
			 (a).
					(2)GranteesA
			 grant may be made under subsection (a) only if the entity involved—
						(A)agrees to conduct
			 evaluations of the approach in accordance with the criteria established under
			 paragraph (1);
						(B)agrees to submit
			 to the Attorney General reports describing the results of the evaluations, as
			 the Attorney General determines to be appropriate; and
						(C)submits to the
			 Attorney General, in the application under subsection (e), a plan for
			 conducting the evaluations.
						(e)Application for
			 grantA public or nonprofit private entity desiring a grant under
			 this section shall submit an application in such form, in such manner, and
			 containing such agreements, assurances, and information (including the
			 agreements under subsections (c) and (d) and the plan under subsection
			 (d)(2)(C)) as the Attorney General determines appropriate.
				(f)Report to
			 congressNot later than February 1 of each year, the Attorney
			 General shall submit to Congress a report describing the extent to which the
			 approaches under subsection (a) have been successful in reducing the rate of
			 gang activity in the communities in which the approaches have been carried out.
			 Each report under this subsection shall describe the various approaches used
			 under subsection (a) and the effectiveness of each of the approaches.
				(g)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section for each of the fiscal years 2009 through
			 2013.
				308.Short-term
			 state witness protection section
				(a)Establishment
					(1)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
						
							570.Short-term
				state witness protection section
								(a)In
				generalThere is established in the United States Marshals
				Service a Short-Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor's offices and the United States attorney for the District
				of Columbia.
								(b)Eligibility
									(1)In
				generalThe Short-Term State Witness Protection Section shall
				give priority in awarding grants and providing services to—
										(A)criminal
				prosecutor's offices for States with an average of not less than 100 murders
				per year; and
										(B)criminal
				prosecutor's offices for jurisdictions that include a city, town, or township
				with an average violent crime rate per 100,000 inhabitants that is above the
				national average.
										(2)CalculationThe
				rate of murders and violent crime under paragraph (1) shall be calculated using
				the latest available crime statistics from the Federal Bureau of Investigation
				during 5-year period immediately preceding an application for
				protection.
									.
					(2)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
						
							
								570. Short-Term State Witness Protection
				Section.
							
							.
					(b)Grant
			 program
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 eligible prosecutor's office means a State or local criminal
			 prosecutor's office or the United States attorney for the District of Columbia;
			 and
						(B)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
						(2)Grants
			 authorized
						(A)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor's offices for purposes of identifying witnesses in need of
			 protection or providing short term protection to witnesses in trials involving
			 homicide or serious violent felony.
						(B)AllocationEach
			 eligible prosecutor's office receiving a grant under this subsection
			 may—
							(i)use
			 the grant to identify witnesses in need of protection or provide witness
			 protection (including tattoo removal services); or
							(ii)pursuant to a
			 cooperative agreement with the Short-Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short-Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor's office.
							(3)Application
						(A)In
			 generalEach eligible prosecutor's office desiring a grant under
			 this subsection shall submit an application to the Attorney General at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)describe the
			 activities for which assistance under this subsection is sought; and
							(ii)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this subsection.
							(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $90,000,000 for each of fiscal years 2009 through
			 2011.
					309.Witness
			 protection servicesSection
			 3526 of title 18, United States Code (Cooperation of other Federal agencies and
			 State governments; reimbursement of expenses) is amended by adding at the end
			 the following:
				
					(c)In any case in
				which a State government requests the Attorney General to provide temporary
				protection under section 3521(e) of this title, the costs of providing
				temporary protection are not reimbursable if the investigation or prosecution
				in any way relates to crimes of violence committed by a criminal street gang,
				as defined under the laws of the relevant State seeking assistance under this
				title.
					.
			310.Expansion of
			 federal witness relocation and protection programSection 3521(a)(1) of title 18 is amended by
			 inserting , criminal street gang, serious drug offense,
			 homicide, after organized criminal activity.
			311.Family
			 abduction prevention grant program
				(a)State
			 grantsThe Attorney General is authorized to make grants to
			 States for projects involving—
					(1)the extradition
			 of individuals suspected of committing a family abduction;
					(2)the investigation
			 by State and local law enforcement agencies of family abduction cases;
					(3)the training of
			 State and local law enforcement agencies in responding to family abductions and
			 recovering abducted children, including the development of written guidelines
			 and technical assistance;
					(4)outreach and
			 media campaigns to educate parents on the dangers of family abductions;
			 and
					(5)the flagging of
			 school records.
					(b)Matching
			 requirementNot less than 50 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
				(c)DefinitionsIn
			 this section:
					(1)Family
			 abduction-The term family abduction means the
			 taking, keeping, or concealing of a child or children by a parent, other family
			 member, or person acting on behalf of the parent or family member, that
			 prevents another individual from exercising lawful custody or visitation
			 rights.
					(2)FlaggingThe
			 term flagging means the process of notifying law enforcement
			 authorities of the name and address of any person requesting the school records
			 of an abducted child.
					(3)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or
			 possession of the United States, and any Indian tribe.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $500,000 for fiscal year 2009 and such sums as may be
			 necessary for each of fiscal years 2010 and 2011.
				312.Study on
			 adolescent development and sentences in the federal system
				(a)In
			 generalThe United States Sentencing Commission shall conduct a
			 study to examine the appropriateness of sentences for minors in the Federal
			 system.
				(b)ContentsThe
			 study conducted under subsection (a) shall—
					(1)incorporate the
			 most recent research and expertise in the field of adolescent brain development
			 and culpability;
					(2)evaluate the toll
			 of juvenile crime, particularly violent juvenile crime, on communities;
					(3)consider the
			 appropriateness of life sentences without possibility for parole for minor
			 offenders in the Federal system; and
					(4)evaluate issues
			 of recidivism by juveniles who are released from prison or detention after
			 serving determinate sentences.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the United States
			 Sentencing Commission shall submit to Congress a report regarding the study
			 conducted under subsection (a), which shall—
					(1)include the
			 findings of the Commission;
					(2)describe
			 significant cases reviewed as part of the study; and
					(3)make
			 recommendations, if any.
					(d)Revision of
			 guidelinesIf determined appropriate by the United States
			 Sentencing Commission, after completing the study under subsection (a) the
			 Commission may, pursuant to its authority under section 994 of title 28, United
			 States Code, establish or revise guidelines and policy statements, as
			 warranted, relating to the sentencing of minors under this Act or the
			 amendments made by this Act.
				313.National youth
			 anti-heroin media campaignSection 709 of the Office of National Drug
			 Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708) is amended—
				(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
				(2)by inserting
			 after subsection (j) the following:
					
						(k)Prevention of
				heroin abuse
							(1)FindingsCongress
				finds the following:
								(A)Heroin, and
				particularly the form known as cheese heroin (a drug made by
				mixing black tar heroin with diphenhydramine), poses a significant and
				increasing threat to youth in the United States.
								(B)Drug
				organizations import heroin from outside of the United States, mix the highly
				addictive drug with diphenhydramine, and distribute it mostly to youth.
								(C)Since the initial
				discovery of cheese heroin on Dallas school campuses in 2005, at least 21
				minors have died after overdosing on cheese heroin in Dallas County.
								(D)The number of
				arrests involving possession of cheese heroin in the Dallas area during the
				2006–2007 school year increased over 60 percent from the previous school
				year.
								(E)The ease of
				communication via the Internet and cell phones allows a drug trend to spread
				rapidly across the country, creating a national threat.
								(F)Gangs recruit
				youth as new members by providing them with this inexpensive drug.
								(G)Reports show that
				there is rampant ignorance among youth about the dangerous and potentially
				fatal effects of cheese heroin.
								(2)Prevention of
				heroin abuseIn conducting advertising and activities otherwise
				authorized under this section, the Director shall promote prevention of youth
				heroin use, including cheese
				heroin.
							.
				314.Training at
			 the national advocacy center
				(a)In
			 generalThe National District Attorneys Association may use the
			 services of the National Advocacy Center in Columbia, South Carolina to conduct
			 a national training program for State and local prosecutors for the purpose of
			 improving the professional skills of State and local prosecutors and enhancing
			 the ability of Federal, State, and local prosecutors to work together.
				(b)TrainingThe
			 National Advocacy Center in Columbia, South Carolina may provide comprehensive
			 continuing legal education in the areas of trial practice, substantive legal
			 updates, and support staff training.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $6,500,000, to remain available
			 until expended, for fiscal years 2009 through 2012.
				IVCrime prevention
			 and intervention strategies
			401.Short
			 titleThis title may be cited
			 as the Prevention Resources for
			 Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods
			 Act of 2009 or the PRECAUTION Act.
			402.PurposesThe purposes of this title are to—
				(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
				(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
				(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
				(4)provide
			 additional resources to the National Institute of Justice to administer
			 research and development grants for promising crime prevention and intervention
			 strategies;
				(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.), grant programs administered by the
			 Office of Community Oriented Policing Services of the Department of Justice,
			 grant programs administered by the Office of Safe and Drug-Free Schools of the
			 Department of Education, and other similar programs; and
				(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
				403.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 404(a).
				(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
				(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
					(A)Family and
			 community settings (including public health-based strategies).
					(B)Law enforcement
			 settings (including probation-based strategies).
					(C)School settings
			 (including antigang and general antiviolence strategies).
					(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
				404.National
			 commission on public safety through crime prevention
				(a)EstablishmentThere
			 is established a commission to be known as the National Commission on Public
			 Safety Through Crime Prevention.
				(b)Members
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
						(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
						(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under subparagraph (B));
						(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
						(E)1 member
			 appointed by the minority leader of the Senate (in addition to any appointment
			 made under subparagraph (D)).
						(2)Persons
			 eligible
						(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
						(B)Required
			 representativesAt least—
							(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
							(ii)2
			 members of the Commission shall be law enforcement practitioners.
							(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for
			 initial appointmentsThe appointment of the members shall be made
			 not later than 60 days after the date of enactment of this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
					(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
					(c)Operation
					(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
					(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
					(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this title or
			 other applicable law.
					(d)Public
			 hearings
					(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
					(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
					(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
					(e)Comprehensive
			 study of evidence-based crime prevention and intervention strategies
					(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
					(2)Matters
			 includedThe study under paragraph (1) shall include—
						(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
						(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
						(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
						(D)an identification
			 of—
							(i)promising areas
			 for further research and development; and
							(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
							(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
						(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
						(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
						(3)Initial report
			 on top-tier crime prevention and intervention strategies
						(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
							(i)the
			 President;
							(ii)Congress;
							(iii)the Attorney
			 General;
							(iv)the Chief
			 Federal Public Defender of each district;
							(v)the
			 chief executive of each State;
							(vi)the Director of
			 the Administrative Office of the Courts of each State;
							(vii)the Director of
			 the Administrative Office of the United States Courts; and
							(viii)the attorney
			 general of each State.
							(B)ContentsThe
			 report under subparagraph (A) shall include—
							(i)the
			 findings and conclusions of the Commission;
							(ii)a
			 summary of the top-tier strategies, including—
								(I)a review of the
			 rigorous evidence supporting the designation of each strategy as
			 top-tier;
								(II)a brief outline
			 of the keys to successful implementation for each strategy; and
								(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
								(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
							(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
							(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
							(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
						(f)Recommendations
			 regarding dissemination of the innovative crime prevention and intervention
			 strategy grants
					(1)Submission
						(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice with recommendations
			 on qualifying considerations relating to that subcategory for selecting grant
			 recipients under section 405.
						(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
						(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
						(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
						(B)any geographic or
			 demographic targets;
						(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
						(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
						(g)Final report on
			 the results of the innovative crime prevention and intervention strategy
			 grants
					(1)In
			 generalFollowing the close of the 3-year implementation period
			 for each grant recipient under section 405, the Commission shall collect the
			 results of the study of the effectiveness of that grant under section 405(b)(3)
			 and shall submit a public report to the President, the Attorney General,
			 Congress, the chief executive of each State, and the attorney general of each
			 State describing each strategy funded under section 405 and its results. This
			 report shall be submitted not later than 5 years after the date of the
			 selection of the chairperson of the Commission.
					(2)Collection of
			 information and evidence regarding grant recipientsThe
			 Commission's collection of information and evidence regarding each grant
			 recipient under section 405 shall be carried out by—
						(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice;
						(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the grant recipient is carrying out the strategy
			 with a grant under section 405, at least once in the second and once in the
			 third year of that grant;
						(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
						(D)other means as
			 necessary.
						(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a grant under section 405,
			 detailing—
						(A)the type of crime
			 or delinquency prevention or intervention strategy;
						(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
						(C)any partnerships
			 with public or private entities through the course of the grant period;
						(D)the type and
			 design of the effectiveness study conducted under section 405(b)(3) for that
			 strategy;
						(E)the results of
			 the effectiveness study conducted under section 405(b)(3) for that
			 strategy;
						(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under section 405(b)(3), including recommendations regarding which
			 types of environments might best be suited for successful replication;
			 and
						(G)recommendations
			 regarding the need for further research and development of the strategy.
						(h)Personnel
			 matters
					(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
					(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
					(3)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(4)Detail of
			 federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
					(i)Contracts for
			 research
					(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this title. The National Institute of Justice shall
			 contract with the researchers and experts selected by the Commission to provide
			 funding in exchange for their services.
					(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section.
				(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
				(l)ExemptionThe
			 Commission shall be exempt from the Federal
			 Advisory Committee Act.
				405.Innovative
			 crime prevention and intervention strategy grants
				(a)Grants
			 authorizedThe Director of the National Institute of Justice may
			 make grants to public and private entities to fund the implementation and
			 evaluation of innovative crime or delinquency prevention or intervention
			 strategies. The purpose of grants under this section shall be to provide funds
			 for all expenses related to the implementation of such a strategy and to
			 conduct a rigorous study on the effectiveness of that strategy.
				(b)Grant
			 distribution
					(1)PeriodA
			 grant under this section shall be made for a period of not more than 3
			 years.
					(2)AmountThe
			 amount of each grant under this section—
						(A)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
						(B)shall not exceed
			 $2,000,000.
						(3)Evaluation
			 set-aside
						(A)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this section for a rigorous study
			 of the effectiveness of the strategy during the 3-year period of the grant for
			 that strategy.
						(B)Methodology of
			 study
							(i)In
			 generalEach study conducted under subparagraph (A) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (c).
							(ii)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (c) shall approve—
								(I)an evaluator that
			 has successfully carried out multiple studies producing rigorous evidence of
			 effectiveness; and
								(II)a proposed study
			 design that is likely to produce rigorous evidence of the effectiveness of the
			 strategy.
								(iii)ApprovalBefore
			 a grant is awarded under this section, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (c).
							(4)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 404(f), the Director of the National Institute of Justice shall award all
			 grants under this section relating to that subcategory.
					(5)Type of
			 grantsOne-third of the grants made under this section shall be
			 made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 404(f) shall be considered.
					(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out this subsection.
					(c)Dedicated
			 staff
					(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the grants under this
			 section.
					(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that grantees
			 adhere to the study design approved before the applicable grant was
			 awarded.
					(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 grant under this section. That employee shall be responsible for ensuring
			 timely cooperation with Commission requests.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000 for each of fiscal years 2009 through 2013 to carry out this
			 subsection.
					(d)ApplicationsA
			 public or private entity desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director of the National Institute of Justice may reasonably
			 require.
				(e)Cooperation
			 with the commissionGrant recipients shall cooperate with the
			 Commission in providing them with full information on the progress of the
			 strategy being carried out with a grant under this section, including—
					(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
					(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the grant under this section was received, including details on partnerships,
			 selection of participants, and any efforts to publicize the strategy;
			 and
					(3)responding to any
			 specific inquiries that may be made by the Commission.
					
